Citation Nr: 1538952	
Decision Date: 09/11/15    Archive Date: 09/24/15

DOCKET NO.  10-41 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in
 Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a left shoulder disorder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. DiPadova, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1974 to February 1976.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

In January 2013, the Veteran testified at a Board videoconference hearing.  A copy of the transcript has been associated with the Veteran's claims file.

In April 2013, the Board remanded the matter for additional development.  The Board is satisfied that there has been substantial compliance with the remand directives and the Board may proceed with review.  Stegall v. West, 11 Vet. App. 268 (1998).  


FINDING OF FACT

A left shoulder disorder is not shown to be related to the Veteran's service.


CONCLUSION OF LAW

The criteria for service connection for a left shoulder disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).







REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  Adequate notice was provided in November 2009 correspondence. 

The Board notes that the RO exhausted all efforts to obtain the Veteran's available service treatment records (STRs).  The available records include documentation of the Veteran's stations, and his entrance and separation examinations.  

The duty to assist has also been met.  VA has obtained, to the extent possible, all relevant evidence identified by the Veteran and necessary for an equitable resolution of the issue on appeal.  This includes his STRs, private treatment records, and Social Security Administration (SSA) records.  The Veteran has not identified any evidence that remains outstanding.  The Board is satisfied that all pertinent records have been obtained.  

Pursuant to the Board's prior remand directives, VA treatment records from Columbia, South Carolina have been obtained.  The Veteran was afforded a VA examination in April 2013.  The VA examiner reviewed the Veteran's claims file and provided the information requested by the Board's remand.  Therefore, the VA examination is adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Accordingly, appellate review may proceed without prejudice to the Veteran with respect to his claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Service Connection

The Veteran is seeking entitlement to service connection for a left shoulder disorder.

Establishing service connection on a direct basis generally requires medical or, in certain circumstances, lay evidence of a current disability; an in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by evidence of (i) the existence of a chronic disease, such as arthritis in service or during an applicable presumption period under 38 C.F.R. § 3.307, (ii) present manifestations of the same chronic disease, and (iii) evidence of continuity of symptomatology. Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

Factual Evidence and Analysis

In the instant case, there is evidence that the Veteran has a left shoulder strain.  See April 2013 VA examination.  Therefore, the first element of service connection is met. 

While the Board notes that the majority of the Veteran's STRs are missing, the records available include the Veteran's entrance and separation examinations.  On the Veteran's January 1976 separation examination, it was noted that the Veteran's upper extremities were normal.  The separation examination is also silent regarding any complaints about the Veteran's left shoulder.  

In October 2009 and December 2009 correspondence, the Veteran stated that he injured his shoulder while stationed in Germany when he fell and tried to break his fall. 

On January 2012 Board videoconference hearing, the Veteran testified that his shoulder injury was diagnosed 10-12 years ago and that he had degenerative joint disease of his left shoulder.  Hearing Tr. at 15.  The Veteran stated that he injured his shoulder when he was camping out in a field during service, a storm came up, and he got trapped in his sleeping bag.  Id. at 18.  He stated that he stood up and fell on a pile of spikes and spiked his left hand and jarred his shoulder.  Id.  He was taken to the hospital and treated for the spike injury, but not his arm because he did not report it.  Id.  He further stated that since he has been out of service, he has not been able to straighten his arm and that he has continued to experience pain.  Id.  He testified that he was treated at a hospital in Nuremburg, Germany or Monteith Barracks, but that he did not remember which hospital.  Id. at 18 and 19.  He also stated that the hospital closed and that he was unable to obtain the records.  Id.  The Veteran further testified that he continued to have a shoulder problem after service and that he went to a doctor about 10-12 years ago.  Id. at 21.  

Although the Veteran claims that he may have injured his shoulder during his service, the Board does not need to reach a conclusion on whether that left shoulder injury was confirmed.  As explained below, even if he did injure his left shoulder while breaking his fall in service, his claim fails on the matter of whether there is a nexus between service and his current left shoulder strain.  

The Veteran began treatment with the VA in March 2000.  In November 2004 and May 2004 VA treatment records, the Veteran complained of right shoulder pain.  He did not complain about his left shoulder.  The first VA treatment record that reflects a complaint of the left shoulder injury was in November 2009.  Physical examination of the left shoulder revealed a slight tenderness and some contracture at the left elbow with tendonitis.  A February 2011 VA treatment record reflects a problem list that included bursitis of the left shoulder.  Further, VA treatment records reflect that the Veteran complained of left shoulder pain in February 2013.  

On April 2013 VA examination, the examiner diagnosed the Veteran with a left shoulder strain.  The Veteran reported that he injured his shoulder because while getting up from a sleeping bag, he fell and tried to catch his fall with his left arm resulting in his left shoulder jamming and causing pain.  The examiner opined that the claimed condition was "less likely than not" incurred in or caused by the claimed in-service injury.  The examiner found that the Veteran had little or no pain in his shoulder and that his complaints stemmed from his reported inability to straighten his left arm.  Upon physical evaluation, the Veteran demonstrated full range of motion and no tenderness during the examination.  The examiner further stated that there was no chronic disability associated with the shoulder.  

The Board places substantial weight on this opinion.  The opinion addresses the pertinent question at hand, describes the disability in sufficient detail, and thoroughly explains the reasoning for the conclusions reached, thus, allowing the Board to make a fully informed evaluation of the underlying medical issue.  Stefl v. Nicholson, 21 Vet. App. 120 (2007).  Further, the opinion reflects that pertinent evidence was considered in reaching the medical conclusion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The opinion is probative evidence in this matter, and because there is no competent evidence to the contrary, it is persuasive.

The Board has also considered whether presumptive service connection for arthritis as a chronic disease is warranted in the instant case.  Although the Veteran has indicated that he experienced symptoms of pain in his left shoulder during service and after his service discharge, the evidence of record fails to establish that he had arthritis to a compensable level within one year of his separation from service.  While a VA treatment record reflects bursitis of the left shoulder and the Veteran stated that he had arthritis in his shoulder on January 2012 Board hearing, the Veteran has never contended that he had arthritis during service or the presumptive period after service.  The Veteran has contended that the arthritis happened over time due to his left shoulder injury.  Hence, the criteria for presumptive service connection for the left shoulder disorder as a chronic disease have not been satisfied.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The only other evidence in the record concerning the etiology of the Veteran's left shoulder disorder is the Veteran's own statements.  The Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465 (1994).  Nevertheless, the Veteran's contentions that he has had a left shoulder disorder since his military service are contradicted by the remaining evidence of record.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  The Veteran's separation examination was silent regarding any complaints of his left shoulder.  Further, the VA treatments records do not reflect treatment of his left shoulder until 2009, 33 years after his separation from service.  Finally, the April 2013 VA examiner, after reviewing the Veteran's claims file, the history of this disorder with the Veteran, and conducting an examination of the Veteran, opined that it was "less likely than not" that his current left shoulder disorder was related to his military service.  

The Board concludes that a preponderance of the evidence is against a finding that the Veteran's claimed condition is related to service.  There is no other evidence in the record indicating a relationship between the Veteran's service and a left shoulder disorder.  Hence, service connection in denied.


ORDER

Service connection for a left shoulder disorder is denied. 



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


